DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Group I claims, claims 1-5 in the reply filed on 6/24/2021 is acknowledged.  Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim.  
Claim Objections
Claims 2-5 are objected to because of the following informalities:  each claim refers to a silane as either the first silane, or the second silane or the fluorosilane, however Claim 1 from which these claims depend refers to “polymerizable first silane” or “polymerizable second silane” or “polymerizable fluorosilane”.  Have the first silane, or the second silane or the fluorosilane polymerized or become non-polymerizable or are they different from the polymerizable first silane” or “polymerizable second silane” or “polymerizable fluorosilane”.  Clarifying correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0121538, Mesa et al. hereinafter “Mesa”) in view of U.S. 2007/0048348, Atanasoska et al. (hereinafter “Atanasoska”). 
Regarding Claims 1-5, Mesa discloses in the entire document particularly in the abstract and ¶s 0008, 0050, 0077, 0079, 0080-0081, 0085-0089 and 0090 silica based compositions that may be used as coatings, films or other cast structures, as well as related methods and resulting structures.  In one embodiment a hybrid nanosilica (HNS) composition includes tetraethylorthosilicoate (TEOS) {reading on polymerizable first silane for Claim 1 and four ethoxy groups for Claim 2 and tetraethoxysilane for Claim 3}, methyl triethoxysilane (MTEOS) {reading on polymerizable second silane for Claim 1 and three ethoxy groups for Claim 4}, and glycidoxypropyltrimethoxysilane (GPTMS). The composition may be used as a coating to provide various types of protection and Claim 1}.  From ¶ 0087 TEOS, GPTMS, and MTEOS are combined at a molar ratio of 3:2:7 along with enough acetic acid to form a homogenous solution with a 3.5 pH {reading on acid for pending Claim 1}.  From ¶ 0085 and 0090 TEOS, GPTMS, and a hydrophobic silane (HS) {i.e. MTEOS} are combined in a beaker containing a 50/50 mix (by volume) of deionized water and ethanol {reading on water and solvent}. The ratio of TEOS:GPTMS:HS is 4:1:4. The concentration of the silane precursors equals 3% of the total solution. Acetic acid of 0.05 molar concentration is added to the solution to catalyze the synthesis of silica nanoparticles.  From ¶ 0088 after the HNS has completed synthesizing, it can be added to a solution of isopropanol, 1-propanol and 1-butanol to dilute the solution for spray coating {reading on solvent and sprayable for pending Claim 1}.  A surfactant may optionally be added to the solution at this point as well to assist in the inhibition of large NPs from agglomerating when these large NPs are suspended in the HNS matrix {reading on surfactant for pending Claim 1}.  From ¶ 0089 The HNS coating may comprise a siloxane solution containing GPTMS. When the solution is ready to be applied to a component surface (e.g., a cover glass/glazing surface), a diamine, such as 1,8-diaminoctane or 1, 12-diaminododecane, may be added to the solution to begin linking the HNS matrix {reading on capable of forming a cross-liked polysiloxane upon coating a substrate.
However Mesa does not expressly disclose a polymerizable fluorosilane.  
Atanasoska discloses in the abstract and at ¶s 0039, 0044, 0057-0058 a medical device having at least one composite region thereon formed of 3(CH2)2Si(OCH3)3, and the like of ¶ 0057 {reading on polymerizable fluorosilane with alkoxy for pending Claim 1 and fluoralkoxysilane of pending Claim 5}.  From ¶ 0058 any hydrolysable alkoxysilane may be employed in combination with the fluoroalkylsilane.  Examples of suitable alkoxysilanes include glycidoxypropyltriethoxysilane.  
However, the recitation in the claims that the coating composition is “capable of forming a cross-liked polysiloxane upon coating a substrate” is 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Mesa a sprayable composition of TEOS, MTEOS and glycidoxypropyltrimethoxysilane as polymerizable through sol-gel reactions with solvent, acid, water and a surfactant, where from Atanasoska a fluoroalkoxysilane is used with glycidoxypropylalkoxysilane in the sprayable coating of Mesa motivated to provide scratch resistance and lubricity by the coating to a coated substrate.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787